Citation Nr: 1111106	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for bipolar disorder, type II, with recurrent major depressive episodes, manic episodes and anxiety.

2.  Entitlement to total disability due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 and April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 70 percent rating for bipolar disorder type II with recurrent major depressive episodes, manic episode and associated anxiety symptoms (formerly diagnosed as generalized anxiety under diagnostic code (DC) 9400) (noted as bipolar disorder throughout the rest of this appeal), and denied entitlement to TDIU.

The Veteran testified at a videoconference hearing in October 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

Initially, the Board notes that during the October 2010 videoconference hearing the Veteran's representative asserted that he wanted the Board to review whether the RO had properly applied 38 C.F.R. § 4.29 to the Veteran's period of hospitalization in 2003/2004.  A review of the claims file shows that the RO, in a May 2004 rating decision, determined the Veteran was not entitled to a temporary total evaluation based on hospitalization in excess of 21 days because he was not actually hospitalized for the required amount of time.  There is no indication in the record that the Veteran or his representative filed a notice of disagreement (NOD) with this decision or that they have asserted clear and unmistakable error (CUE) in this decision.  As the May 2004 rating decision was provided six years prior to the representative's request for Board review, a timely NOD was not filed and the issue is not before the Board.  38 C.F.R. § 20.302(a)(2010).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran's bipolar disorder was manifested by occupational and social impairment, with deficiencies in most areas; however, the Veteran does not present with gross impairment in thought processes or communication, he is able to handle his finances and maintain personal hygiene, he is fully oriented, and his memory is not grossly impaired.

3.  The Veteran is service connected for bipolar disorder (rated 70 percent disabling) and psoriasis (rated 10 percent).  He has two years of college and worked as an equipment operator most recently.  The Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for bipolar disorder, type II, with recurrent major depressive episodes, manic episodes and anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).

2.  The schedular requirements for TDIU are not met and a TDIU rating is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in June 2007.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in June 2007 and January 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the June 2007 and January 2009 letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in July 2007 and June 2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Bipolar Disorder
Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010)

In this case, the Veteran is currently assigned a 70 percent rating for his bipolar disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9432 (2010)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

Factual Background and Analysis

In June 2007, the Veteran filed a claim for an increased rating for his bipolar disorder, noting that his condition had worsened in recent years, and that he had recently stopped working in consideration of the severity of his condition.

VA mental health treatment records from June 2006 reflect that the Veteran's mood remained stable.  His mood was euthymic, and he was compliant with medications.  He had a better understanding of bipolar illness, and he had returned to work part time as a crane operator, although he was thinking about retirement.  February 2007 showed the Veteran's mood remained stable even though he had recently stopped a medication due to weight gain.  His family was noted to be stable and he was working part-time as a crane operator, but considering retiring fulltime.  His affect was full, mood euthymic, and thoughts goal-directed.  He was well-groomed and friendly.  He was assigned a GAF of 50.  In June 2007, he reported he was retiring in two weeks, he noted he was no longer taking two of his medications, but was continuing to take his mood stabilizer Depakote.  Mental status examination and GAF were the same as in February 2007.  

The Veteran was afforded a VA mental disorders examination in July 2007.  It was noted that he had received treatment for a mental disorder since 1994 and had been hospitalized in December 2003.  He was noted to have bipolar disease with psychotic symptoms.  Currently, he responded well to treatment with a mood stabilizer.  He was receiving individual therapy with good results and the examiner noted the Veteran was able to work as his symptoms were controlled.  He had a history of two episodes of an atypical affective disorder, with symptoms such as racing thoughts, hyperactivity, inappropriate behavior, changes in personality, lack of social boundaries, being aggressive toward his wife, talking fast and nonsensical, and not sleeping well.  He was hospitalized first in 1963.  He was able to have a normal life between 1963 and 1994, when he had an increase in anxiety.  In 2003 he had his second florid manic and psychotic episode.  Since discharge he has had a change to his medications but has responded positively to treatment which is the basis for a good prognosis.

On mental status examination, the Veteran was clean and neatly groomed, his speech was spontaneous and clear, his attitude was cooperative and friendly, his affect was normal, his mood was good, and his attention was intact.  He was intact to person, time and place.  His thought process and content were unremarkable.  He denied delusions and hallucinations.  He understood the outcome of his behavior, and understood that he had a problem (good judgment and insight).  He did not display inappropriate behavior, appropriately interpreted proverbs, and had good impulse control.  He denied obsessive behavior, panic attacks, and homicidal or suicidal thoughts.  He was noted to be motivated about life and that he wanted to retire.  He was able maintain his minimal personal hygiene, and had no difficulties with activities of daily living.  His remote, recent and immediate memory was normal upon examination.

At the time of the examination, the Veteran was employed full-time as an equipment operator.  He noted he had lost less than one week of work in the past 12 months due to his disability.  He was diagnosed with bipolar disorder, and assigned a GAF of 65.  The examiner noted that the Veteran had minor depressive episodes, but that "anxiety has been the more prominent comorbidity."  The examiner found that there was not total occupation and social impairment due to the Veteran's bipolar symptoms.  She found that his bipolar disorder did not result in deficiencies in judgment, thinking, family relations, work, mood or school, and that he did not have reduced reliability and productivity due to his bipolar disorder.  She found that he had generally satisfactory functioning, and noted that when the Veteran has had an exacerbation of symptoms such as bizarre behavior, sleep problems, racing thoughts, which required hospitalization.  He took a long time to recover but has been able to go back to work, and his is currently stable due to the efficacy of the medication and his compliance with treatment.  

In a VA mental health treatment record dated in August 2007, the Veteran remarked that he should have retired a long time ago because he was having trouble staying alert at work because of his medication.  He stated he would only take medications as needed for sleep.  His mental status examination remained the same as from February and June 2007, however, he was assigned a GAF of 45.  In February 2008, the Veteran reported that he was adjusting to retirement.  He had restarted medication to stabilize his mood.  His affect was full, and mood was euthymic.  He was well groomed, friendly, with no signs or symptoms of psychosis.  Thoughts were goal-directed. Sleep was stable, speech was of a normal rate.  A GAF of 60 was assigned.   

In April 2008, the Veteran was provided a psychiatric review in conjunction with his Social Security Administration (SSA) disability claim.  He was noted to have a diagnosis of bipolar disorder with a history of both manic and depressive symptoms.  He was noted to have a moderate degree of limitation in restriction of daily activities, social function and maintain concentration.  He had no episodes of decompensation during the time frame the physician reviewed.  He was noted to be moderately limited in (1) the ability to understand and remember detailed instructions, (2) the ability to carry out detailed instructions, (3) the ability to maintain attention and concentration for extended periods, (4) the ability to complete a normal workday/workweek without interruptions from psychologically based symptoms, (5) the ability to get along with coworkers, and (6) the ability to respond appropriately to changes in the work setting.

During VA treatment in May 2008, the Veteran reported that his mood had been "a little low" for the past two weeks, which he felt was likely transitory.  He had no suicidal or homicidal ideations.  It was noted that he was adjusting to retirement and was feeling that he had less stress.  His family life was stable, and he had returned to work part time as a crane operator, but was considering full retirement.  His affect was congruent with his mood, he was well-groomed, and he showed no signs or symptoms of psychosis.  His thoughts were goal-directed, his speech was normal, and he had no complaints of racing thoughts.  He was assigned a GAF of 55, and assessed with mild depression.

A February 2009 VA treatment record noted that the Veteran was adjusting to retirement but that he would prefer to work (as a crane operator), but that he felt his Medication was making him too sleepy to operate machinery.  His affect was full, mood generally euthymic, and he was well-groomed.  He had no signs or symptoms of psychosis, and his thoughts were goal-directed.  His speech was normal and he had no complaints of racing thoughts.  His GAF score was 50.

The Veteran was afforded a VA examination in June 2009; the claims file was reviewed in conjunction with the examination.  The Veteran noted he took his medication with dinner, because it did better when taking it with food, although it was prescribed to be taken at bedtime.  He reported side-effects of drowsiness and fatigue.  He did report that the drug had been helpful in stabilizing his mood.  He reported some thoughts of suicide without plan or intent.  These suicidal thoughts come and go about once a month.  He denied having any major symptoms of a manic episode in the past year.  

On mental status examination the Veteran was clean, cooperative, friendly, and attentive.  His speech was coherent, and his affect was normal.  His mood was generally euthymic, but with episodes of dysphoria.  His attention was intact, and he had preservation of thought process.  Judgment and insight were good.  He reported difficulty sleeping occasionally, which he attributed to having worked the night shift for many years.  He denied hallucinations, delusions and obsessional rituals as well as suicidal or homicidal ideation.  He denied episodes of violence, and was able to maintain personal hygiene.  He had no problems with activities of daily living.  He also reported a good relationship with his wife and children.  

The Veteran reported deciding to retire partially because his bipolar medications were making him drowsy, and that one time while operating a crane he almost "got a guy's fingers."  Treatment records from August 2007 to February 2009 note complaints of drowsiness from Depakote.  He was assigned a GAF of 50, which the examiner noted represented his lowest level of functioning over the past year, particularly in light of his suicidal ideation, but that his highest level of functioning would warrant a GAF of 64.  The examiner noted that the Veteran's drowsiness would decrease the Veteran's occupational efficiency and productivity to some degree.  When the examiner asked him if he could safely perform more sedentary work, the Veteran replied that he could "if he had to."  The examiner noted that it was "reasonable to conclude that the Veteran's medication regimen negatively impacted his ability to safely perform physical and sedentary work requiring a constant and high level of mental alertness, but it is also reasonable to conclude that he could safely perform other jobs that do not have this requirement (and that the Veteran acknowledged that he could accomplish such jobs).  

The Veteran testified in October 2010 that he had been married for 35 years, and that he had a good relationship with his wife and children.  He also testified that he had thoughts of hurting himself when he gets "a little bit down and depressed."  He reported being able to accomplish tasks of self-care, and was able to drive the 100 miles from his home to the RO for the videoconference by himself.   

As noted above, the Veteran is currently rated at 70 percent, and based on the available medical evidence, including two VA examinations, his symptoms do not warrant a 100 percent rating under criteria in Diagnostic Code 9432.  The examinations noted that the Veteran had moderate symptoms at most.  During the July 2007 examination he reported working full time and reported having lost one week of work due to psychiatric symptoms in the prior year.  Socially, he did not report any deficiencies.  He has been married since the 1970s and maintains a good relationship with his wife and children.

From the time the Veteran filed in increased rating claim in June 2007, he has not exhibited symptoms of gross impairment in thought process or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.  While there is information regarding a hospitalization in 2003, which resulted in his increased 70 percent rating in a May 2005 rating decision, where he had inappropriate behavior, irritability, violence, and racing thoughts, treatment since 2004 has shown great improvement in the Veteran's disorder.  The Veteran has consistently denied homicidal or active suicidal ideation.  Although the Board notes that he has reported vague ideas of self harm since 2009.  In addition, the GAF scores assigned during the course of the appeal do not reflect that the Veteran is a persistent danger to himself or others, which would have resulted in significantly lower GAF scores than the 65, 50s, and 45 which were assigned.  There is no indication that the Veteran cannot perform the activities of daily living, and in fact presents as independent, well- groomed and of average intelligence.  The Veteran has consistently denied panic attacks, hallucinations, delusions, and obsessive rituals.  While he reported difficulty sleeping, he related it to his years working the night shift prior to retirement.  Additionally, while the SSA psychiatric review noted he had some difficulty with tasks and memory, this was based on a review of records only.  On examination the Veteran was able to complete serial 7s and his remote, recent and immediate memory was normal in both examinations.  As such, the Board finds that the Veteran's symptoms of PTSD do not warrant a rating in excess of 70 percent at any point during the course of the appeal.  See Hart, supra.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran his competent and credible in his reporting of his symptoms of bipolar disorder.  However, his described symptoms do not meet the criteria for the next higher rating of 100 percent.  His symptoms have vastly improved since his hospitalization in 2003/2004 which resulted in his 70 percent rating.  He has reported repeatedly that he has stabilization of his moods due to his current regime.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his bipolar disorder and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).   While the Veteran was hospitalized in conjunction with his bipolar disorder, it was in December 2003, and since his claim was initiated there have been no periods of hospitalization.  He has indicated that it was medication associated with his bipolar disorder which lead to his inability to no longer operate heavy machinery.  Consequently, referral for extraschedular consideration is not warranted.

TDIU
Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

Factual Background and Analysis

The Veteran is currently service connected for bipolar disorder, rated 70 percent disabling, and psoriasis, rated 10 percent disabling (a combined rating of 70 percent).  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.

The remaining question before the Board therefore is whether the Veteran is unemployable by reason of his service- connected disabilities alone, taking into consideration his educational and occupational background, such that a TDIU rating may be assigned.  The record in this regard reflects that the Veteran has not been employed since 2007, although it is questionable if he was employed at the time of his June 2007 claim for entitlement for a TDIU rating.  It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Statements from the Veteran show he worked as a crane operator prior to retirement in 2007.  He has also noted that he decided to retire due to a near-accident at work which he felt was due to his drowsiness as a result of medication for his bipolar disorder.

He supplied a VA Form 21-8940 in August 2007, wherein he reported that his bipolar disorder caused his unemployability.  He reported he worked as an equipment operator from 2003 to 2007.  He noted that he did not leave his last employment due to his disability and he was unsure if he would receive disability retirement benefits.  He reported not having attempted to obtain employment since he became too disabled to work.  He has two years of college education.

A May 2008 SSA disability determination found that the Veteran had not engaged in substantial gainful activity since June 30, 2007, and that his affective disorders and prostate cancer were the cause of his disability.

During a July 2007 VA examination the Veteran reported being employed full time as a crane operator.  The examiner noted that he did not have total occupational impairment, and that he did not have reduced reliability or productivity, or deficiencies in work due to his bipolar disorder.  She additionally commented that the Veteran was able to work, and that his symptoms were controlled.

Also, a skin evaluation from July 2007 noted he has mild psoriasis which was stable and well-controlled.  He was noted to not be totally disabled due to his skin condition, and that he should not have any functional impairment which his skin condition could impair or impact any sedentary or physical employment.

During the June 2009 VA examination the Veteran noted he was responsible for paying all the bills of the household.  He also reported retiring in July 2007.  The Veteran again reported that he felt he needed to retire because his bipolar medication was making him too drowsy to continue employment as a heavy equipment operator.  When the examiner asked him if he could safely perform more sedentary work, the Veteran replied that he could "if he had to."  The examiner noted that it was "reasonable to conclude that the Veteran's medication regimen negatively impacted his ability to safely perform physical and sedentary work requiring a constant and high level of mental alertness, but it is also reasonable to conclude that he could safely perform other jobs that do not have this requirement (and that the Veteran acknowledged that he could accomplish such jobs).  She also noted that the medication would decrease his occupational efficiency and productivity to some degree but that it was difficult to determine to what extent.  

During his October 2010 videoconference hearing the Veteran testified that he had driven himself to his hearing, which was located over 100 miles from his home.  After being questioned by the undersigned Veteran's Law Judge, the Veteran also admitted he could find work operating a forklift even though it was not what he was trained to do.  He expressly noted he could no long work as a crane operator.  His representative felt that his medication would keep him from working in construction and that employers in Massachusetts would "look badly" on someone who had to take "severe medications" for a psychiatric disorder.

Here, the Board finds that the evidence fails to show that the service-connected disabilities preclude the ability to obtain or maintain employment.  He was advised in an June 2007 letter that to establish entitlement to TDIU the evidence must show that his service-connected disabilities, alone, prevent him from maintaining employment.  While he stopped working completely in 2007, and the Board believes that he can no longer work as a crane operator, there is nothing in the record shows that the service-connected disabilities cause impairment for which accommodation in sedentary employment is not possible.

The evidence of record does not show that the Veteran's bipolar symptoms are of such nature and degree as to preclude all forms of gainful employment.  The Veteran's bipolar disorder has been rated 70 percent disabling since 2003, and the Veteran worked until 2007.  The Board emphasizes that there is no medical evidence of record demonstrating that the Veteran is unemployable due to his service-connected disability.

As the Board finds that the preponderance of the evidence is against the appellant's claims, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to a rating in excess of 70 percent for bipolar disorder, type II, with recurrent major depressive episodes, manic episodes and anxiety is denied.

Entitlement to total disability due to individual unemployability (TDIU) is denied. 




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


